290 S.W.3d 194 (2009)
STATE of Missouri, ex rel., Jeremiah NIXON, Attorney General, Respondent,
v.
William ERNST, Appellant.
No. WD 70417.
Missouri Court of Appeals, Western District.
August 18, 2009.
Laura Elsbury, for Respondent.
Michael S. Shipley, for Appellant.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
William Ernst appeals from the judgment of the trial court denying his motion filed under Rules 74.06 and 74.11 for relief from judgment and satisfaction of judgment. The judgment from which he seeks relief was entered in February 2005 in favor of the State and against Mr. Ernst for Mr. Ernst's cost of care while in the Department of Corrections under the Missouri Incarceration Reimbursement Act (MIRA), sections 217.825 through 217.841, RSMo 2000. On appeal, Mr. Ernst claims that the trial court abused its discretion in denying his motion because the specific monetary portion of the underlying judgment had been satisfied and the portion of the judgment relating to future incarceration costs was void. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).